                                               Case 4:16-cv-00119-HSG Document 454 Filed 07/23/19 Page 1 of 2

 UNITED STATES DISTRICT COURT                                                                                                              COURT USE ONLY
NORTHERN DISTRICT OF CALIFORNIA                                         BILL OF COSTS                                           OBJECTION DEADLINE:
    Form CAND 133 (Rev. 2/2017)                     Please follow the instructions on page 3 when completing this form.
                                                                                                                                OBJECTION FILED: YES     NO 

1. CASE NAME                                                    2. CASE NUMBER              3. DATE JUDGMENT ENTERED          4. PARTY AGAINST WHOM JUDGMENT WAS
                                                                                                                              ENTERED
Synchronoss Technologies, Inc. v. Dropbox Inc. et al.           16-cv-00119                 June 19, 2019
                                                                                                                              Synchronoss Technologies, Inc.

5. NAME OF CLAIMING PARTY                                       6. NAME OF ATTORNEY FOR CLAIMING PARTY (or indicate “PRO      7. PHONE AND EMAIL OF CLAIMING PARTY, IF PRO
                                                                SE”)                                                          SE
Dropbox, Inc.
                                                                Christopher Mandernach

8. REQUEST TO TAX THE FOLLOWING AS COSTS:                                                                         (SHADED AREAS ARE FOR COURT USE ONLY)

           COST ITEM                     AMOUNT             LIST SUPPORTING DOCUMENTATION              Amt Allowed         Disallowed               Disallowance Reason

 a. FEES OF THE CLERK AND FOR SERVICE OF PROCESS
  Filing Fees and Docket Fees,                $1,840.00    See Schedule B
  Civil LR 54-3(a)(1), 18 U.S.C.
  1923

  Service of Process, Civil LR                $5,508.00    See Schedule A
  54-3(a)(2)

 b. REPORTERS’ TRANSCRIPTS

  Transcripts for appeal, Civil
  LR 54-3(b)(1)

  Rulings from the bench, Civil
  LR 54-3(b)(2)

  Other transcripts (by order or                $463.85    See Schedule E
  stipulation), Civil LR 54-3(b)(3)

 c. DEPOSITIONS

  Deposition transcript/video                $31,513.25    See Schedule D
  recording, Civil LR 54-3(c)(1)

  Deposition exhibits, Civil LR               $2,805.35    See Schedule D
  54-3(c)(3)

  Notary & reporter attendance                $5,080.00    See Schedule D
  fees, Civil LR 54-3(c)(4),(5)

 d. REPRODUCTION, EXEMPLIFICATION

  Government records, Civil LR
  54-3(d)(1)

  Disclosure/formal discovery                $23,514.09    See Schedule C
  documents, Civil LR 54-3(d)(2)

  Trial exhibits, Civil LR 54-
  3(d)(4)
                                                Case 4:16-cv-00119-HSG Document 454 Filed 07/23/19 Page 2 of 2

  Visual aids, Civil LR 54(d)(5)

 e. WITNESS FEES AND EXPENSES

  Total from itemized Witness
  Fees worksheet,* Civil LR
  54(e)

 f. COURT-APPOINTED PROFESSIONALS, INTERPRETERS

  Fees for special masters &
  receivers, Civil LR 54-3(f)

  Court-appointed experts,
  28 USC § 1920(6)

  Interpreters and special
  interpretation services, 28
  USC §§ 1828, 1920(6)

 g. MISCELLANEOUS COSTS

  Costs on appeal, Civil LR 54-
  3(g) & FRAP 39

  Costs of bonds and security,
  Civil LR 54-3(h)

 TOTAL AMOUNT                               $ 70,724.54                                                         $65,044.54               $   0.00                 Per order of the Court 7/22/19


9. ADDITIONAL COMMENTS, NOTES, ETC:


10. AFFIDAVIT PURSUANT TO 28 USC § 1924: I declare under penalty of perjury that the                     11. Costs are taxed in the amount of $65,044.54           and included in the judgment.
foregoing costs are correct and were necessarily incurred in this action and that the services for
which fees have been charged were actually and necessarily performed.                                    Susan Y. Soong
Name of Attorney/Claiming Party:                                                                         Clerk of Court

SIGNATURE: /s/Christopher Mandernach                                                        DATE:        BY:                                     , Deputy Clerk                DATE: 7/23/19
       July 3, 2019


                                    *WITNESS FEES/EXPENSES COMPUTATION WORKSHEET FOR ITEM 8.e OF REQUEST TO TAX COSTS (28 USC 1821)

                                                                             ATTENDANCE                               SUBSISTENCE                          TRAVEL/MILEAGE                  TOTAL COST
                                                                                                                                                       Travel Cost
   WITNESS NAME , CITY AND STATE OF RESIDENCE                               # Days              $ Cost              # Days              $ Cost          or # Miles       $ Cost              Per Witness
                                                                                                                                                              POV
